department of the treasury internal_revenue_service washington d c office_of_chief_counsel number release date date cc ita postf-116306-02 uilc internal_revenue_service national_office legal advice memorandum for associate area_counsel kansas city missouri sb_se from subject heather c maloy associate chief_counsel income_tax accounting this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code it should not be cited as precedent legend b year dollar_figurex dollar_figurey dollar_figurez state statute issues must b include in gross_income the portion of a punitive_damages award that is deemed rendered to the state pursuant to statute may b deduct the attorneys’ fees and costs allocable to the recovery_of the portion of the punitive_damages that is deemed rendered to the state postf-116306-02 conclusion sec_1 b is not required to include in gross_income the portion of the punitive_damages award that is deemed rendered to the state b may deduct the attorneys’ fees and costs allocable to the recovery_of the portion of the punitive damage award that is deemed rendered to the state facts after her husband died in a helicopter crash b filed a wrongful_death_action against the manufacturers of the helicopter co-plaintiffs included her children and her husband’s parents the defendants appealed a jury verdict and b and the other plaintiffs accepted a remittitur of dollar_figurex in compensatory_damages and dollar_figurey in punitive_damages pre- and post-judgment interest accrued on the award as remitted the award including interest thereon was satisfied in year the contingent_fee agreement provided that the attorneys’ fees would be satisfied from the award of punitive_damages in year statute3 provided fifty percent of any final judgment awarding punitive_damages after the deduction of attorney’s fees and expenses shall be deemed rendered in favor of the because no material differences exist between the facts in her case and those of the co-plaintiffs we address only b’s situation this provision is not binding on the internal_revenue_service for purposes of allocating the attorneys’ fees and costs incurred between the taxable and nontaxable portions of the recovery in year the state amended statute to provide that parties receiving a circuit_court final judgment for purposes of appeal for punitive_damages are required to notify the state of such award except in certain healthcare cases pursuant to this amendment the state explicitly has a lien interest in any final judgment awarding punitive_damages the amended statute provides in part the state shall have a lien for deposit into the tort victims’ compensation fund to the extent of fifty percent of the punitive damage final judgment which shall attach in any such case after deducting attorney’s fees and expenses the state can now intervene in an action to enforce its lien rights as provided under statute and the state cannot satisfy its lien until the attorney’s fees and expenses are paid postf-116306-02 state the circuit clerks shall notify the attorney_general of any final judgment awarding punitive_damages rendered in their circuits with respect to such fifty percent the attorney_general shall collect upon such judgment and may execute or make settlements with respect thereto as he deems appropriate for deposit into the fund the state shall have no interest in or right to intervene at any stage of any judicial proceeding under this section after finding that the attorneys’ fees and litigation expenses claimed were reasonable the trial_court determined that pursuant to statute the state was entitled to dollar_figurez from b’s award of punitive_damages law and analysi sec_1 inclusion in gross_income except as otherwise provided in the internal_revenue_code a taxpayer must include in gross_income under sec_61 all income from whatever source derived the supreme court of the united_states has long recognized that the definition of gross_income sweeps broadly and reflects congress’ intent to exert the full measure of its taxing power and to bring within the definition of income any accession to wealth 515_us_323 504_us_229 in numerous cases courts have struggled to determine whether a taxpayer benefitted from an accession to wealth thereby creating an item_of_income for example courts have employed the anticipatory_assignment_of_income doctrine to determine which taxpayer should be taxed upon income or gain derived from a transaction see 281_us_111 311_us_112 311_us_122 describing this foundational rule as the first principle of taxation 337_us_733 the court has concluded that income is taxable to the party who earns it and that liability may not be avoided by anticipatory assignment of that income lucas v earl u s pincite in resolving these cases the court has also employed the principle that it is the command the taxpayer has over the income that is the concern of the tax laws 312_us_579 under this principle the taxpayer will remain liable for the tax if at the time of realization the taxpayer retains control_over the disposition of the gain or income although the gain or income is transferred to a third party prior to receipt we believe the circumstances of this case warrant application of this principle postf-116306-02 on the death of her husband b prosecuted a wrongful death claim to its conclusion under these circumstances generally b would be considered the owner of the remitted jury verdict by operation of law however one-half of the net punitive_damages was deemed the property of the state at the time the proceeds were realized b had no command over the disposition of the portion of the proceeds deemed rendered to the state consequently we conclude that b is not required to include that portion of the proceeds in her gross_income in a line of cases the irs has argued that statutes creating lien rights in judgments and settlements in favor of attorneys do not transfer any portion of the client’s claim to the attorney and accordingly that the entire litigation proceeds are includible in the gross_income of the client see eg srivastava v commissioner t c m rev’d 220_f3d_353 5th cir 114_tc_399 aff’d 259_f3d_881 7th cir hukkanen-campbell v commissioner t c m aff’d 274_f3d_1312 10th cir cert_denied u s l w u s may we do not believe the position taken in this memorandum is inconsistent with our litigating position in the contingent attorney fee area the distinguishing characteristic of the relationship between the state and b in this case and the attorney and client in a contingent_fee arrangement is that the former is created by operation of law while the latter is created by a voluntary act ie the execution of a contract as indicated above b had no control_over the disposition of the portion deemed rendered to the state in the contingent attorney fee area however a taxpayer disposes of the contingent_fee in order to acquire legal services in bringing a claim to fruition deduction for expenses under sec_212 an individual is entitled to a deduction for ordinary and necessary expenses paid_or_incurred for the production_or_collection_of_income this deduction however is limited under sec_265 if the recovery for which the expenses are incurred or paid is exempt from tax under sec_1_265-1 of the income_tax regulations if an expense or amount otherwise allowable as a deduction is allocable to both taxable and exempt_income a reasonable proportion thereof shall be allocated to each accordingly an individual taxpayer may not deduct for example any expenses_incurred or paid to recover income excludable under sec_104 98_tc_1 88_tc_834 80_tc_1104 clearly then b may not deduct any expenses properly allocable to the recovery_of the compensatory_damages component of the settlement because they are excludable from gross_income under sec_104 nevertheless we do not think sec_265 applies to deny b a deduction for the portion of the attorney’s fees allocable to the state’s share of the punitive_damages sec_265 provides that no deduction shall be allowed for a ny amount otherwise postf-116306-02 allowable as a deduction which is allocable to one or more classes of income other than interest whether or not any amount of income of that class or classes is received or accrued wholly exempt from taxes imposed by this subtitle the tax_court has held that the legislative purpose behind sec_265 is to prevent taxpayers from reaping a double tax_benefit by using deductions attributable to tax- exempt_income to offset taxable_income 98_tc_618 aff’d 990_f2d_53 2d cir allowing b to deduct attorney’s fees allocable to the state’s share of the punitive_damages does not result in a double benefit the portion of the punitive_damages on which no tax is paid is not income to b b pays no tax on it because she does not receive it therefore if she does not receive the income the fact that she is not taxed on income that is not hers is not a benefit for purposes of sec_265 the plain language of the statute quoted above supports this interpretation the statute is concerned with deductions allocable to exempt_income of a type that can be received or accrued here the income is neither received nor accrued by b instead it goes to the state under these circumstances sec_265 should not apply this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
